Citation Nr: 0836359	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-26 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint disease, left knee, for the 
period prior to February 13, 2006.  

2.  Entitlement to a disability evaluation in excess of 40 
percent for degenerative joint disease, left knee, for the 
period from February 13, 2006, forward.

3.  Entitlement to an initial evaluation higher than 10 
percent for subluxation of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the claim for 
entitlement to an increased evaluation for degenerative joint 
disease of the left knee, evaluated as 10 percent disabling.  
By a rating action dated in April 2008, the veteran was 
awarded an increased rating, from 10 percent to 40 percent, 
for his service-connected degenerative joint disease of the 
left knee, effective from February 13, 2006.  

In December 2007, the Board remanded the matter for 
additional development.  The matter was returned to the Board 
in September 2008 for final appellate consideration.

The issue of entitlement to an initial evaluation higher than 
10 percent for subluxation of the left knee is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  For the period prior to February 13, 2006, the veteran's 
degenerative joint disease of the left knee has been 
evidenced by full extension and flexion limited to 90 
degrees.

2.  For the period from February 13, 2006, forward, the 
veteran's degenerative joint disease of the left knee has 
been evidenced by extension limited to 30 degrees, and 
flexion limited to 75 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for the 
veteran's left knee degenerative joint disease have not been 
met for the period prior to February 13, 2006.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic 
Codes 5260, 5261 (2007).

2.  The criteria for a rating higher than 40 percent for the 
veteran's left knee degenerative joint disease have not been 
met for the period from February 13, 2006, forward.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Codes 5260, 5261 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in September 2005 and January 
2008.  Specifically regarding VA's duty to notify, the 
notifications to the veteran apprised him of what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Recognition is given to the fact that complete VCAA notice 
was provided after the initial unfavorable AOJ decision.   
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV). (where the 
Federal Circuit Court held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
January 2008 notice was provided to the veteran, the claim 
was readjudicated in a May 2008 SSOC.


It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

The September 2005 letter notified the veteran that he must 
submit medical evidence that demonstrated a greater level of 
disability than previously assessed in accordance with 
specific VA criteria for that particular disability.  The 
January 2008 notice letter informed him that he may submit 
evidence showing that his service-connected left knee 
disability had increased in severity, that his disability 
rating would be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent, and advised him of the types of medical and lay 
evidence that he may submit, including statements from his 
doctor or other individuals who are able to describe the 
manner in which his disability has become worse.  There was 
no reference, however, to the effect of the condition's 
worsening on the veteran's employment and daily life, or to 
the diagnostic criteria for establishing a higher rating for 
his service connected left knee.

As noted above, failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
veteran's employment and daily life, the veteran clearly had 
actual knowledge of this element.  His statements demonstrate 
this awareness.  For example, at his October 2007 personal 
hearing before the undersigned, the veteran testified about 
how his knee disability effected his typical daily activities 
and ability to work.  The veteran also described his 
employment situation and daily activities to the February 
2008 VA examiner.  Thus, as the Board finds the veteran had 
actual knowledge of this requirement, any failure to provide 
him with adequate notice of this element is not prejudicial.  
See Sanders, 487 F.3d 881.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The RO provided the veteran with several 
opportunities to undergo the necessary tests and evaluations 
required to establish a higher disability ratings at VA 
examinations and the veteran did so.  Given the nature of the 
veteran's claims and the fact that the RO scheduled him for 
examinations in connection with his claims that the veteran 
underwent, the Board finds that a reasonable person would 
have generally known about the requirements necessary to 
establish a higher rating, including the importance of range 
of motion findings.  The veteran's testimony also shows that 
he had knowledge of the essentially criteria for evaluating 
his knee disability.  Therefore, the Board finds that any 
error in failure to provide notice of this element is not 
prejudicial.  See Sanders, 487 F.3d 881.  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that higher rating would be assigned 
based on the pertinent diagnostic criteria.  The claimant 
discussed the pertinent criteria and submitted supporting 
evidence.  The criteria were discussed in the statement of 
the case, and reasons as to why higher ratings were not 
warranted under that criteria were identified.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claim.  VA has no 
duty to inform or assist that was unmet.  



Analysis

The pertinent medical evidence of record consists of VA 
treatment records from the VA Medical Center (VAMC) in 
Columbia, South Carolina, and the reports of VA medical 
examinations given in September 2005 and February 2008.  

The report of the September 2005 VA examination indicated 
that a range of motion study could not be properly conducted 
because of the veteran's inability to relax for the test.  
However, a treatment note dated in December 2005 shows that 
the veteran was able to achieve full extension (0 degrees) 
and 90 degrees of flexion.  

A February 13, 2006, physical therapy treatment note reported 
that the veteran complained of left knee pain, and that his 
left knee locks up on him, causing him to fall.  Reference 
was made to a December 2005 X-ray showing that joint spaces 
were maintained, that no bony abnormalities were seen, and 
that there had been no change since x-ray examination about 
six months previously.  The therapist noted that all 
functions related to the knees were impaired.  Range of 
motion exercises revealed left knee flexion to 110 degrees, 
and left knee extension to 30 degrees short of full 
extension.  The therapist noted that the veteran exhibited a 
poor effort for all range of motion exercises.  

As noted, the veteran was afforded a VA joints examination as 
a part of the Board's December 2007 remand.  The February 
2008 examiner noted that the veteran experiences flare-ups 
approximately every two to three weeks, lasting from two to 
three days, and that they are characterized by swelling and 
inability to ambulate.  Examination had to be conducted in a 
chair because the veteran could not get up onto the 
examination table.  The examination revealed a moderate 
degree of bony swelling.  All motion of the left knee was 
painful, and there was a marked degree of pain on patellar 
compression.  Extension was limited to 25 degrees short of 
full extension.  Flexion was to 75 degrees.  While range of 
motion testing was painful throughout, there was no 
additional limitation following repetitive motion.  The knee 
appeared stable to Lachman test and drawer testing.  There 
was pain in the left knee on both varus and valgus stress 
testing.  A marked degree of crepitus was noted.  The veteran 
was unable to carry out the McMurray test.  The examiner 
noted that x-rays of the left knee showed evidence of 
patellar subluxation accompanied by hypertrophic changes of 
the tibial spines and inflammation of the suprapatellar and 
infrapatellar spaces.  The examiner's single diagnosis was 
degenerative joint disease of the left knee.  He did not 
specifically diagnose left knee subluxation.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).  Here, 
as noted in the report of the February 2008 VA examination, 
these regulatory provisions were taken into account in 
assessing the range of motion of the veteran's left knee.  

The veteran's left knee degenerative joint disease is 
evaluated utilizing the rating criteria found at Diagnostic 
Code 5261, limitation of extension of the leg at the knee 
joint.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, a non-compensable (zero percent) 
rating is for application when extension is limited to five 
degrees.  A 10 percent rating is for application when 
extension is limited to 10 degrees.  A 20 percent rating is 
for application when extension is limited to 15 degrees.  A 
30 percent rating is for application when extension is 
limited to 20 degrees.  A 40 percent rating is for 
application when extension is limited to 30 degrees.  A 50 
percent rating is for application when extension is limited 
to 45 degrees.  Here, as noted in the February 2006 physical 
therapy treatment report, the veteran's extension was limited 
to 30 degrees short of full extension.  With extension 
limited to 30 degrees, the appropriate rating is the 
currently assigned 40 percent, and a higher rating is not 
warranted because extension is not limited to 45 degrees.  

The Board has considered other knee-related diagnostic codes 
to determine if any would result in higher or additional 
separate ratings than those already assigned, but finds none.  
Diagnostic Code 5256 is inapt because there is no evidence of 
any ankylosis associated with the veteran's left knee 
disability.  As noted in the introduction, the veteran has 
already been separately rated for subluxation of the left 
knee, which is rated under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  There is no evidence of 
dislocated semilunar cartilage, so a separate rating under 
Diagnostic Code 5258 is not warranted.  Diagnostic Code 5260 
is inapt because the limitation in flexion of the veteran's 
left knee does not warrant a compensable rating.  See 
VAOPGCPREC 9-2004 (September 17, 2004).  There also is no 
evidence of nonunion or malunion of the tibia and fibula, 
negating the use of Diagnostic Code 5262.  Finally, 
Diagnostic Code 5263 is not for application because there is 
no objective demonstration of acquired, traumatic, genu 
recurvatum with weakness and insecurity in weight-bearing.  

In sum the Board finds that the medical evidence of record 
demonstrates that the veteran's disability picture more 
nearly approximates the criteria required for the currently 
assigned 40 percent rating for left knee degenerative joint 
disease, and that a higher rating is not warranted by the 
evidence of record.  

The Court has found that staged ratings are appropriate for 
an increased-rating claim when the factual findings show 
distinct time periods where a service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Here, the RO found 
medical evidence warranting a staged rating for this 
increased rating claim.  In this regard, the currently 
assigned 40 percent rating is effective from the date of the 
physical therapy treatment note at which decreased range of 
motion was first noted.  The Board concurs.  The evidence of 
record fails to document symptomatology (range of motion 
findings) that would support that assignment of a disability 
rating greater than the assigned 10 percent for the period 
prior to February 13, 2006.  The veteran was not shown to 
have extension limited to 10 degrees or flexion limited to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261.  In other words, the criteria for the assignment of a 
disability rating in excess of 10 percent for degenerative 
joint disease of the left knee have not been met for the 
period prior to February 13, 2006.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint disease, left knee, for the 
period prior to February 13, 2006, is denied.  

Entitlement to a disability evaluation in excess of 40 
percent for degenerative joint disease, left knee, for the 
period from February 13, 2006, forward, is denied.


REMAND

Based on new x-ray evidence identified on examination during 
the remand, the RO awarded a separate 10 percent rating for 
subluxation of the left knee.  The Board finds that the May 
29, 2008, SSOC that granted service connection and awarded a 
separate 10 percent rating for left knee subluxation 
constitutes notice to the veteran and his representative of 
the decision.  In the appellant's post-remand brief, he 
averred that this disability warranted award of the next 
higher, 20 percent, rating.  The Board finds that the 
veteran's September 2008 post-remand brief is a timely notice 
of disagreement (NOD) with the award of the 10 percent 
rating.  The next step in the appellate process is for the RO 
to issue to the veteran a SOC summarizing the evidence 
relevant to this issue, the applicable legal authority, and 
the reasons that the RO relied upon in making its 
determination.  See 38 C.F.R. § 19.29 (2007); Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999), citing Holland v 
Gober, 10 Vet. App. 433, 436 (1997).  Since the RO has not 
had the opportunity to issue a SOC as to the subluxation 
issue, the Board will remand for that purpose.  

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in accordance 
with the provisions of 38 U.S.C.A. § 7105 (West 2002).  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

A SOC should be issued addressing 
the propriety of the initial award 
of a 10 percent rating for 
subluxation of the left knee.  The 
veteran and his representative 
should be given an opportunity to 
appeal.  The veteran and his 
representative are hereby reminded 
that appellate consideration of this 
claim may be obtained only if a 
timely appeal is perfected after an 
SOC is issued.  The case should be 
returned to the Board only if a 
timely appeal is filed.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Michael A. Herman
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


